           Case 2:21-cv-00901-GMN-NJK Document 6 Filed 06/29/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Robert Zappulla,                                 Case No. 2:21-cv-00901-GMN-NJK
11                                                    Order Granting
                    Plaintiff,
12                                                    Stipulation to Extend the United States’
           v.                                         Deadline to Answer
13
     United States of America, through the United
14   States Postal Service, an agency of the
     Government of the United States of America;
15   Does 1-10; Roe Corporations I-X,
16                  Defendants.
17          Plaintiff Robert Zappulla and the United States of America, through counsel, hereby
18 stipulate and agree as follows:

19          1.     Plaintiff filed his Complaint on May 7, 2021.
20          2.     Plaintiff served the United States with a copy of the Summons and
21 Complaint on May 20, 2021.

22          3.     The current deadline for Defendants to answer or otherwise respond is July
23 19, 2021.

24          4.     Plaintiff plans to file an amended complaint.
25          5.     The parties have agreed that after Plaintiff files his amended complaint, the
26 United States shall have 30 days to file an answer or other responsive pleading to the

27 amended complaint.

28          6.     This stipulation is made in good faith and not for the purpose of delay.
            Case 2:21-cv-00901-GMN-NJK Document 6 Filed 06/29/21 Page 2 of 2




 1           Therefore, the parties request that the Court extend the deadline for an answer or
 2   other responsive pleading to 30 days after Plaintiff files his amended complaint.
 3           Respectfully submitted this 29th day of June 2021.
 4    Greenman Goldberg Raby & Martinez                   CHRISTOPHER CHIOU
                                                          Acting United States Attorney
 5

 6    /s/ William T. Martin                               /s/ Skyler H. Pearson
      WILLIAM T. MARTIN                                   SKYLER H. PEARSON
 7    Greenman Goldberg Raby & Martinez                   Assistant United States Attorney
      2270 S. Maryland Parkway, Suite 100
 8    Las Vegas, Nevada 889109                            Attorneys for the United States
      wmartin@ggrmlawfirm.com
 9
      Attorneys for Plaintiff
10
       Plaintiff
        Plaintiffmust
                  mustfile
                        filehis
                             hisamended
                                 amendedcomplaint
                                           complaintnonolater
                                                         laterthan
                                                               thanJuly
                                                                    July14,
                                                                         14,2021.
                                                                             2021. Defendants must
                                                                                   Defendant must
11     file their response  no  later than August 13, 2021.
        file their response no later than August 13, 2021.
12
                                                   IT IS SO ORDERED:
13

14

15                                                 UNITED STATES MAGISTRATE JUDGE

16                                                               June 30, 2021
                                                   DATED:
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
